Case 8:19-cv-01116-SDM Document 16 Filed 07/22/20 Page 1 of 4 PageID 951



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION



 In Re: NILHAN FINANCIAL, LLC                     CASE NO. 8:17-BK-3597MGW
 _________________________________/

 CHITTRANJAN THAKKAR,

       Appellant,

 v.                                               CASE NO. 8:19-cv-1116-T-23

 HOLLAND & KNIGHT LLP,

       Defendant.
 __________________________________/


                                       ORDER

       Chittranjan Thakkar, pro se, appeals (Doc. 1) an order in which the bankruptcy

 judge after a bench trial overruled an objection to Holland & Knight’s claim for legal

 services. Because the bankruptcy judge’s factual findings enjoy substantial

 evidentiary support and because the bankruptcy judge’s credibility determinations

 merit deference, the order (Doc. 5-2) overruling the objection warrants affirmance.

       In March 2017, Nilhan Financial, LLC, the debtor, petitioned involuntarily

 for bankruptcy protection under Chapter 7. In October 2017, Holland & Knight

 LLP claimed $79,481.85 for legal services rendered both to Nilhan Financial and to

 Chittranjan Thakkar, the appellant. In August 2018, the son of Chittranjan Thakkar,

 Niloy Thakkar, objected to Holland & Knight’s claim and asserted (1) that “[o]n
Case 8:19-cv-01116-SDM Document 16 Filed 07/22/20 Page 2 of 4 PageID 952



 information and belief, at least some of the amount asserted in the Claim represents

 fees for work that was not authorized to be performed and for some work that was

 performed despite instruction not to do so” and (2) that the claim “seeks to recover

 fees from Debtor that were properly attributable to other individuals or entities in the

 absence of a written agreement . . . .” (Doc. 5-6) Niloy Thakkar’s objection failed to

 contest the reasonableness of the fee. In September 2018, Chittranjan Thakkar

 joined the objection and Niloy Thakkar ceased prosecuting the objection. Like Niloy

 Thakkar’s objection, Chittranjan Thakkar’s joinder failed to contest the

 reasonableness of the fee.

       In April 2019, the bankruptcy court convened a bench trial during which

 Chittranjan Thakkar and Holland & Knight presented testimony and other evidence

 about the fee and the scope of the retention agreement. At the conclusion of the

 bench trial, the bankruptcy judge summarized his factual findings:

              So, in summary, . . . I believe that the law firm of Holland &
              Knight has met its burden that this is a debt that should be
              owed. There was a retention letter, there were monthly
              statements, there were no complaints by the client, there were
              payments at first. There was advice that was very candid about
              the futility of some of the things that the lawyers were being
              called upon to do. All of that came true. Client stopped paying.
              Surprise, surprise. That’s how it works. I’ve been there. But it
              doesn’t mean that the fees aren’t owed.

 (Doc. 9 at 89–92) Accordingly, the bankruptcy judge overruled the objection in

 favor of Holland & Knight. (Doc. 5-2)




                                            -2-
Case 8:19-cv-01116-SDM Document 16 Filed 07/22/20 Page 3 of 4 PageID 953



       Appealing pro se, Chittranjan Thakkar argues that the bankruptcy judge erred

 by overruling the objection. First, Chittranjan Thakkar argues that the bankruptcy

 judge clearly erred by finding that Chittranjan Thakkar had failed to object to

 Holland & Knight’s services at the time of performance and by finding that

 Chittranjan Thakkar had authorized the entirety of the services that Holland &

 Knight performed. At trial, however, Chittranjan Thakkar presented no evidence

 suggesting that he had objected in writing to Holland & Knight’s monthly billing

 statements. And, although Chittranjan Thakkar testified that he never authorized

 Holland & Knight to engage in certain settlement negotiations, Brian McDowell, a

 partner at Holland & Knight and lead counsel for Chittranjan Thakkar and Nilhan

 Financial, testified that the retention agreement encompassed the settlement

 negotiations and that Chittranjan Thakkar had never objected to Holland & Knight’s

 engaging in the settlement negotiations. The bankruptcy judge permissibly credited

 McDowell’s testimony and found that, because “there was a retention letter, there

 were monthly statements, [and] there were no complaints by the client,” Chittranjan

 Thakkar and Nilhan Financial owed Holland & Knight for the services billed.

 Substantial evidence supports the bankruptcy judge’s finding.

       Second, Chittranjan Thakkar argues that Holland & Knight charged an

 unreasonable fee. The bankruptcy court, however, held that Chittranjan Thakkar

 had waived a challenge to reasonableness because neither Niloy Thakkar’s objection

 nor Chittranjan Thakkar’s joinder to the objection challenged reasonableness.



                                          -3-
Case 8:19-cv-01116-SDM Document 16 Filed 07/22/20 Page 4 of 4 PageID 954



 Regardless, the bankruptcy judge found that, even if “reasonableness had been

 raised,” “there’s really been no testimony or anything to support a lack of

 reasonableness” and “[t]here’s nothing patent on the surface that I could see that’s

 unreasonable.” (Doc. 9 at 90–92) A review of the record confirms (1) that

 Chittranjan Thakkar waived a challenge to reasonableness by failing to assert the

 challenge either in the objection to the claim or in the joinder to the claim and

 (2) that Chittranjan Thakkar failed at trial to present evidence demonstrating the

 unreasonableness of the fee.

       The bankruptcy judge permissibly credited the testimony of Holland &

 Knight’s witnesses, the bankruptcy judge’s factual findings enjoy substantial

 evidentiary support, and Chittranjan Thakkar cites no evidence in the record

 meaningfully contradicting the bankruptcy judge’s factual findings. The bankruptcy

 judge’s overruling the objection to Holland & Knight’s proof of claim was clearly not

 erroneous. The bankruptcy court’s final order (Doc. 5-2) is AFFIRMED. The clerk

 must close this case.

       ORDERED in Tampa, Florida, on July 22, 2020.




                                           -4-
